The conviction is for the offense of aggravated assault. The punishment assessed is confinement in the county jail for a period of 200 days and a fine of $100.00.
There are no bills of exception in the transcript complaining of any rulings of the trial court; nor is the record accompanied by any statement of facts approved by the trial judge and filed in the lower court within the time prescribed by law. Consequently the same cannot be considered by this court. See Kidwell v. State, 66 Tex.Crim. R.; Taylor v. State, 73 Tex.Crim. R.; Pilgrim v. State, 87 Tex.Crim. R.. Therefore, the only matter to be considered is whether or not the complaint and information are sufficient to charge the offense for which the appellant was convicted. In our opinion, both are regular and in due form.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.